DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “at least 6% relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject in the tissue” in claim 1, and “at least 10% relative to the gland lumen roundness measured in a sample from a healthy, prostate tumor-free subject” in claim 12 are relative terms which renders the claims indefinite.  The terms “epithelial thickness measured in a sample from a healthy, tumor-free subject in the tissue” and “gland lumen roundness measured in a sample from a healthy, prostate tumor-free subject” are not defined by the claims, the specification does not provide a 
With respect to the epithelial thickness, the reference of a healthy, tumor-free subject is not defined in the claim.  While the specification disclose that epithelial thickness higher than about 3.00 x10-5 m is indicative of associated prostate cancer, the disclosure of epithelial thickness between 2.90 x10-5 m and 3.15 x10-5 m is also being disclosed as “healthy” measurements (See for example, Paragraphs [0031] and [0032] of the originally filed specification).  It is unclear as to which, if any, a healthy, tumor-free subject the epithelial thickness measured in the sample is being referred to.  Thus, indefinite since at least 6% relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject in the tissue cannot be readily ascertained.  Claims 2-11 depend upon claim 1.
Similar to the epithelial thickness above, with respect to the gland lumen roundness measured in a sample from a healthy, prostate tumor-free subject is not defined in the claim.  According to the specification, the gland lumen roundness is measured by dividing the lumen surface area by the surface area of a circle (See for example, Paragraph [0034] of the originally filed specification).  However, the reference of a gland lumen roundness in a sample from a healthy, prostate tumor-free subject is not defined in the claim.  In the specification a “healthy” measurement is disclosed to be at the most a value of 0.36, but also disclosed to be around 0.32 and 0.35.  It is unclear as to which, if any, a healthy, prostate tumor-free gland lumen roundness in the tissue is being referred to.  Thus, indefinite since at least 10% relative to the gland lumen 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al. (U.S. Pub. No. 2015/0268226) in view of Athelogou et al. (U.S. Pub. No. 2017/0084021).
As to claim 1, as best understood, Bhargava et al. teaches a method of treating prostate cancer in a human subject (i.e., “if the sample is determined to be positive for prostate cancer, the subject is selected for treatment of the prostate cancer”, Paragraph [0036]) comprising the steps of:
(a) obtaining histologically normal prostate tissue from the subject (i.e., “A control sample can include, for example, normal prostate tissue or cells, prostate tissue or cells collected from a patient or patient population in which it is known that prostate cancer was not present, or prostate tissue or cells collected from a patient or patient population in which it is known that prostate cancer was present”, Paragraph [0049]; and Paragraph [0118]);
(b) quantifying an increase in epithelial thickness (See for example, “In cancerous tissue, these cells generally grow to fill lumens, resulting in a decrease in the size of lumens, with the shape of lumens becoming more elliptical or circular … Due to filling lumen space and invasion into the extra-cellular space, the number density of epithelial cells increases in tissue. The size of individual epithelial cells and their nuclei also tend to increase as malignancy of a tumor increases”, Paragraph [0090]; and “in addition to features directly describing epithelial cells, properties of epithelial nuclei, which are available from the segmentation described in §2, were quantified. The quantities measured in defining features are: (1) size of epithelial cells …”, Paragraph [0091]) in the tissue relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject in the tissue (i.e., “the experimental sample is measured relative to a standard value or a control sample. Standard values can include, without limitation, the average lumen characteristics or number of nuclei (or range of values) in a normal prostate (e.g., calculated in an analogous manner to the prostate cancer sample) … For example, standard values can include, without limitation, the average characteristics for those features listed in any of FIGS. 8-10 (such as the 67 features in FIG. 9) in a normal prostate”, Paragraph [0049]); and
(c) treating the human subject for prostate cancer (i.e., “if the sample is determined to be positive for prostate cancer, the subject is selected for treatment of the prostate cancer, such as surgical resection of the cancer or prostate; radiation therapy, or chemotherapy, or combinations thereof”, Paragraph [0036]).
However, while Bhargava et al. teaches the increase of the size of epithelial cells is indicative of cancerous tissue (See for example, Paragraph [0090]), Bhargava et al. does not explicitly disclose quantifying the increase in epithelial thickness in the tissue in the amount of at least 6% relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject.
Athelogou et al. teaches a system for grading stained samples of glandular tissue, such as human prostate.  Immunohistochemistry samples are stained with a single stain, such as cytokeratin 18 (CK18), transcription factor p63 or hematoxylin and eosin (H&E) (i.e., Paragraph [0031]).  Image analysis software executing performs intelligent image processing and automated classification and quantification (i.e., Paragraph [0032]).  Epithelial thickness (i.e., length or width) is measured in the tissue (See for example, Paragraphs [0038] and [0062]), and a threshold applied in order to determine the likelihood of measurable levels of PSA.  Thus, a shape index based on geometrical features of an object, and a thresholding operation, as taught by Athelogou et al., can be readily implemented for the quantification of an increase in epithelial thickness in the tissue.
Bhargava et al. and Anthelogou et al. are combinable because they are from the field of digital image processing for tissue analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Bhargava et al. by lowering to at least 6% the quantified increase in epithelial thickness in the tissue relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject.
The suggestion/motivation for doing so would have been to quantify increases of more than 5% as indicative of prostate cancer.
Therefore, it would have been obvious to combine Anthelogou et al. with Bhargava et al. to obtain the invention as specified in claim 1.

As to claim 2, Bhargava et al. teaches additionally comprising the steps of: (i) staining the tissue (i.e., “hematoxylin and eosin (H&E) image of a second prostate sample”, Paragraph [0037]); and
(ii) imaging the tissue prior to the step of quantifying epithelial thickness in the stained, imaged tissue (i.e., “then the sample stained with H&E, and an optical microscopy (e.g., light microscopy) image obtained”, Paragraph [0037]).

As to claim 3, Bhargava et al. teaches wherein the tissue is stained with a stain specific for epithelial cells (i.e., “Once the epithelial cells are identified, nuclei and lumens in the epithelial cells are identified in the overlapped image. Methods for identifying such structures are provided herein. Features from the nuclei and lumens in the overlapped image are then extracted and classified. H&E-staining enhances the segmentation of nuclei and lumens”, Paragraph [0039]).

hematoxylin and eosin”, Paragraph [0037]).

As to claim 8, Bhargava et al. teaches wherein the epithelial thickness is measured using image analysis software (i.e., “one or more of the method steps used in diagnosing prostate cancer are performed on a suitably programmed computer”, Paragraph [0042]; and Paragraph [0053]).

As to claim 10, Bhargava et al. does not explicitly disclose wherein the epithelial thickness is increased by at least about 7%.
However, and similar to claim 1 above, the teachings of Bhargava et al. and Anthelogou et al. can be combined to lower the quantified increase in epithelial thickness in the tissue relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject to at least 7%, in order to quantify increases of more than 5% as indicative of prostate cancer.

As to claim 11, Bhargava et al. does not explicitly disclose wherein the epithelial thickness is increased by at least about 8%.
However, and similar to claim 1 above, the teachings of Bhargava et al. and Anthelogou et al. can be combined to lower the quantified increase in epithelial thickness in the tissue relative to the epithelial thickness measured in a sample from a healthy, tumor-free subject to at least 8%, in order to quantify increases of more than 5% as indicative of prostate cancer.

As to claim 12, as best understood, Bhargava et al. teaches a method of treating prostate cancer in a human subject (i.e., “if the sample is determined to be positive for prostate cancer, the subject is selected for treatment of the prostate cancer”, Paragraph [0036]) comprising the steps of:
(a) obtaining histologically normal prostate tissue from the subject (i.e., “A control sample can include, for example, normal prostate tissue or cells, prostate tissue or cells collected from a patient or patient population in which it is known that prostate cancer was not present, or prostate tissue or cells collected from a patient or patient population in which it is known that prostate cancer was present”, Paragraph [0049]; and Paragraph [0118]);
(b) quantifying a decrease in gland lumen roundness in the tissue (i.e., “In process block 414, the roundness of the lumen can be determined”, Paragraph [0059]) relative to the gland lumen roundness measured in a sample from a healthy, prostate tumor-free subject (i.e., “Patterns of distortions of lumen appearance and spacing, as well as the arrangement of epithelial cells relative to lumens, can be characterized to indicate prostate cancer and characterize its severity … Thus, if smaller lumens and an increase in the number of nuclei are detected relative to a normal prostate control sample, this indicates that the prostate sample is positive for prostate cancer”, Paragraph [0041]); and
(c) treating the human subject for prostate cancer (i.e., “if the sample is determined to be positive for prostate cancer, the subject is selected for treatment of the prostate cancer, such as surgical resection of the cancer or prostate; radiation therapy, or chemotherapy, or combinations thereof”, Paragraph [0036]).
However, while Bhargava et al. teaches the decrease in gland lumen roundness is indicative of cancerous tissue (See for example, Paragraph [0090]), Bhargava et al. does not explicitly disclose quantifying the decrease in gland lumen roundness in the tissue of at least 10% relative to the gland lumen roundness measured in a sample from a healthy, tumor-free subject.
Athelogou et al. teaches a system for grading stained samples of glandular tissue, such as human prostate.  Immunohistochemistry samples are stained with a single stain, such as cytokeratin 18 (CK18), transcription factor p63 or hematoxylin and eosin (H&E) (i.e., Paragraph [0031]).  Image analysis software executing performs intelligent image processing and automated classification and quantification (i.e., Paragraph [0032]).  Lumen roundness is measured in the tissue (See for example, Paragraphs [0042] and [0062]), and a threshold applied in order to determine the likelihood of measurable levels of PSA.  Thus, a shape index based on geometrical features of an object, and a thresholding operation, as taught by Athelogou et al., can be readily implemented for the quantification of a decrease in gland lumen roundness in the tissue.
Therefore, in view of Athelogou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhargava et al. by lowering to at least 10% a quantified decrease in gland lumen roundness in the tissue relative to a gland lumen roundness measured in a sample from a healthy, prostate-tumor free subject, in order to quantify decreases of more than 5% as indicative of prostate cancer.

As to claim 13, Bhargava et al. teaches additionally comprising the steps of: (b) staining the tissue (i.e., “hematoxylin and eosin (H&E) image of a second prostate sample”, Paragraph [0037]);
(c) imaging the tissue prior to the step of quantifying gland lumen roundness in the stained and imaged tissue (i.e., “then the sample stained with H&E, and an optical microscopy (e.g., light microscopy) image obtained”, Paragraph [0037]).

As to claim 14, Bhargava et al. teaches wherein the tissue is stained with a stain specific for epithelial cells (i.e., “Once the epithelial cells are identified, nuclei and lumens in the epithelial cells are identified in the overlapped image. Methods for identifying such structures are provided herein. Features from the nuclei and lumens in the overlapped image are then extracted and classified. H&E-staining enhances the segmentation of nuclei and lumens”, Paragraph [0039]).

As to claim 15, Bhargava et al. teaches wherein the stain is hematoxylin and eosin stain (i.e., “hematoxylin and eosin”, Paragraph [0037]).

As to claim 19, Bhargava et al. teaches wherein the gland lumen roundness is measured using image analysis software (i.e., “one or more of the method steps used in diagnosing prostate cancer are performed on a suitably programmed computer”, Paragraph [0042]; and Paragraph [0053]).

As to claim 21, Bhargava et al. does not explicitly disclose wherein the gland lumen roundness is decreased by at least about 12%.
However, and similar to claim 12 above, the teachings of Bhargava et al. and Anthelogou et al. can be combined to lower the quantified decrease in gland lumen roundness in the tissue relative to the gland lumen roundness measured in a sample from a healthy, tumor-free subject to at least 12%, in order to quantify decreases of more than 5% as indicative of prostate cancer.

As to claim 22, Bhargava et al. does not explicitly disclose wherein the gland lumen roundness is decreased by at least about 13%.
However, and similar to claim 12 above, the teachings of Bhargava et al. and Anthelogou et al. can be combined to lower the quantified decrease in gland lumen roundness in the tissue relative to the gland lumen roundness measured in a sample from a healthy, tumor-free subject to at least 12%, in order to quantify decreases of more than 5% as indicative of prostate cancer.

Claims 5-7, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al. in view of Anthelogou et al. as applied to claims 2 and 3 above, and further in view of Jarrard et al. (U.S. Pub. No. 2018/0136215).  The teachings of Bhargava et al. and Anthelogou et al. have been discussed above.
As to claim 5, Bhargava et al. and Anthelogou et al. do not explicitly disclose wherein the stain is a high molecular weight cytokeratin stain.
Jarrard et al. teaches the stain is a high molecular weight cytokeratin stain (i.e., Paragraph [0027]; and “In some embodiments, the stain is a high molecular weight cytokeratin”, Paragraph [0028]).
Bhargava et al., Anthelogou et al. and Jarrard et al. are combinable because they are from the field of digital image processing for tissue analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Bhargava et al. and Anthelogou et al. by incorporating the stain is a high molecular weight cytokeratin stain.
The suggestion/motivation for doing so would have been to accurately segment the epithelial tissue.
Therefore, it would have been obvious to combine Jarrard et al. with Bhargava et al. and Anthelogou et al. to obtain the invention as specified in claim 5.

As to claim 6, Bhargava et al. do not explicitly disclose wherein the tissue is imaged using an automated imaging system.
Jarrard et al. teaches the tissue is imaged using an automated imaging system (i.e., “Following staining, tissue samples may be imaged by any means known in the art. Tissue samples may be imaged manually or automatically. In one embodiment, tissue samples are imaged automatically. In one embodiment, tissue samples are imaged using an automated quantitative imagine system”, Paragraph [0030]).
Therefore, in view of Jarrard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhargava et al. and Anthelogou et al. by incorporating the tissue is imaged using an automated imaging system, in order to image the tissue utilizing conventional automated imaging systems.

As to claim 7, Jarrard et al. teaches wherein the automated imaging system is selected from the group consisting of VECTRATM, Aperio eSlide Manager, TissueFAXS 220, TissueFAXS CONFOCAL PLUS 200 (i.e., “Automated quantitative image systems may include, but are not limited to VECTRATM (Perkin Elmer, Waltham, Mass.), Aperio eSlide Manager (Leica Biosystems, Buffalo Grove, Ill.), TissueFAXS 220, TissueFAXS CONFOCAL PLUS 200 (TissueGnostics, Vienna, Austria), and the like”, Paragraph [0030]).

As to claim 9, Bhargava et al. do not explicitly disclose wherein the image analysis software is inForm2.1.1.
Jarrard et al. teaches wherein the image analysis software is inForm2.1.1 (i.e., “Slide image is obtained using automated quantitative imaging system VECTRATM system, and then analyzed using image software-inForm2.1.1”, Paragraph [0033]).
Therefore, in view of Jarrard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhargava et al. and Anthelogou et al. by incorporating the image analysis software is inForm2.1.1, in order to automatically analyze the tissue utilizing conventional image analysis software.

As to claim 16, Bhargava et al. do not explicitly disclose wherein the stain is a high molecular weight cytokeratin stain.
Jarrard et al. teaches the stain is a high molecular weight cytokeratin stain (i.e., Paragraph [0027]; and “In some embodiments, the stain is a high molecular weight cytokeratin”, Paragraph [0028]).
Therefore, in view of Jarrard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhargava et al. and Anthelogou et al. by incorporating the stain is a high molecular weight cytokeratin stain, in order to accurately segment the epithelial tissue.

As to claim 17, Bhargava et al. do not explicitly disclose wherein the tissue is imaged using an automated imaging system.
Jarrard et al. teaches the tissue is imaged using an automated imaging system (i.e., “Following staining, tissue samples may be imaged by any means known in the art. Tissue samples may be imaged manually or automatically. In one embodiment, tissue samples are imaged automatically. In one embodiment, tissue samples are imaged using an automated quantitative imagine system”, Paragraph [0030]).
Therefore, in view of Jarrard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhargava et al. and Anthelogou et al. by incorporating the tissue is imaged using an automated imaging system, in order to image the tissue utilizing conventional automated imaging systems.

As to claim 18, Jarrard et al. teaches wherein the automated imaging system is selected from the group consisting of VECTRATM, Aperio eSlide Manager, TissueFAXS 220, TissueFAXS CONFOCAL PLUS 200 (i.e., “Automated quantitative image systems may include, but are not limited to VECTRATM (Perkin Elmer, Waltham, Mass.), Aperio eSlide Manager (Leica Biosystems, Buffalo Grove, Ill.), TissueFAXS 220, TissueFAXS CONFOCAL PLUS 200 (TissueGnostics, Vienna, Austria), and the like”, Paragraph [0030]).

As to claim 20, Bhargava et al. do not explicitly disclose wherein the image analysis software is inForm2.1.1.
Jarrard et al. teaches wherein the image analysis software is inForm2.1.1 (i.e., “Slide image is obtained using automated quantitative imaging system VECTRATM system, and then analyzed using image software-inForm2.1.1”, Paragraph [0033]).
Therefore, in view of Jarrard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhargava et al. and Anthelogou et al. by incorporating the image analysis software is inForm2.1.1, in order to automatically analyze the tissue utilizing conventional image analysis software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664